
	

113 HR 2068 IH: Federal Land Transaction Facilitation Act Reauthorization of 2013
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2068
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2013
			Mrs. Lummis (for
			 herself, Mr. DeFazio, and
			 Mr. Amodei) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To reauthorize the Federal Land Transaction Facilitation
		  Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Land Transaction Facilitation
			 Act Reauthorization of 2013.
		2.Federal land
			 transaction facilitation actThe Federal Land Transaction Facilitation
			 Act is amended—
			(1)in section 203(1)
			 (43 U.S.C. 2302(1)), by striking cultural, or and inserting
			 cultural, recreational access and use, or other;
			(2)in section 203(2)
			 in the matter preceding subparagraph (A), by striking on the date of
			 enactment of this Act was and inserting is;
			(3)in section 205 (43
			 U.S.C. 2304)—
				(A)in subsection (a),
			 by striking section 206 and all that follows through the period
			 and inserting the following:
					
						“section 206—
					
						(1)to complete
				appraisals and satisfy other legal requirements for the sale or exchange of
				public land identified for disposal under approved land use plans under section
				202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C.
				1712);
						(2)not later than 180
				days after the date of the enactment of the Federal Land Transaction
				Facilitation Act Reauthorization of 2013, to establish and make available to
				the public, on the website of the Department of the Interior, a database
				containing a comprehensive list of all the land referred to in paragraph (1);
				and
						(3)to maintain the
				database referred to in paragraph (2).
						;
				and
				(B)in subsection (d),
			 by striking 11 and inserting 20;
				(4)in section
			 206(c)(2) (43 U.S.C. 2305(c)(2)), by adding at the end the following:
				
					(E)Any funds made
				available under subparagraph (D) that are not obligated or expended by the end
				of the fourth full fiscal year after the date of the sale or exchange of land
				that generated the funds may be expended in any
				State.
					;
			(5)in section
			 206(c)(3) (43 U.S.C. 2305(c)(3))—
				(A)by inserting after
			 subparagraph (A) the following:
					
						(B)the extent to which the acquisition of the
				land or interest therein will increase the public availability of resources
				for, and facilitate public access to, hunting, fishing, and other recreational
				activities;
						;
				and
				(B)by redesignating
			 subparagraphs (B), (C), and (D) as subparagraphs (C), (D), and (E);
				(6)in section 206(f)
			 (43 U.S.C. 2305(f)), by amending paragraph (2) to read as follows:
				
					(2)any remaining
				balance in the account shall be deposited in the Treasury and used for deficit
				reduction, except that in the case of a fiscal year for which there is no
				Federal budget deficit, such amounts shall be used to reduce the Federal debt
				(in such manner as the Secretary of the Treasury considers
				appropriate).
					;
				and
			(7)in section 207(b)
			 (43 U.S.C. 2306(b))—
				(A)in paragraph
			 (1)—
					(i)by
			 striking 96–568 and inserting 96–586; and
					(ii)by
			 striking ; or and inserting a semicolon;
					(B)in paragraph
			 (2)—
					(i)by
			 inserting Public Law 105–263; before 112 Stat.;
			 and
					(ii)by
			 striking the period at the end and inserting a semicolon; and
					(C)by adding at the
			 end the following:
					
						(3)the White Pine
				County Conservation, Recreation, and Development Act of 2006 (Public Law
				109–432; 120 Stat. 3028);
						(4)the Lincoln County
				Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118
				Stat. 2403);
						(5)subtitle F of
				title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note;
				Public Law 111–11);
						(6)subtitle O of
				title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www
				note, 1132 note; Public Law 111–11);
						(7)section 2601 of
				the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
				1108); or
						(8)section 2606 of
				the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat.
				1121).
						.
				
